Citation Nr: 0829869	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-32 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for hallux valgus of 
the left foot to include residuals of a bunionectomy. 

2. Entitlement to a compensable rating for hallux valgus of 
the right foot to include residuals of a bunionectomy. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1987 to February 1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

On appeal of the rating decision of April 2004 of the RO to 
the Board, the Board in a decision in March 2006 denied the 
veteran's claims.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court). 

In a decision in April 2008, the Court vacated the Board's 
decision and remanded for readjudication consistent with the 
Court's decision. 
 
To comply with Court's decision, the claims are REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

In its decision, the Court remanded the case to provide the 
veteran an adequate VA medical examination, addressing 
functional loss due to pain during flare-ups or with repeated 
use, citing DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with 
Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  



2. Ask the veteran to submit evidence 
or authorize VA to obtain any such 
evidence on her behalf of the effect 
her service-connected disabilities have 
on employment and in her daily.  

3. Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to the service-
connected hallux valgus with residuals 
of a bunionectomy of each foot.  The 
claim folder should be made available 
to the examiner for review. 

The examiner is asked to address the 
following questions: 

a). Is hallux valgus with 
residuals of a bunionectomy of 
either foot equivalent to 
amputation of the great toe, 
regarding balance and propulsion; 
and express an opinion on whether 
pain could significantly limit 
functional ability during flare-
ups or with repeated use over a 
period of time;

b). Did the bunionectomy of either 
foot result in resection of the 
metatarsal head; 

c). Does hallux valgus with 
residuals of a bunionectomy of 
either foot effect limitation of 
motion of the ankle, and if so, 
describe limitation of motion of 
the ankle in degrees and whether 
there is any additional limitation 
of motion of the ankle due to 
functional loss due to pain during 
flare-ups or with repeated use, 
weakened movement, excess 
fatigability and, 




if feasible, the additional 
functional loss should be 
expressed in degrees of additional 
limitation of motion of the ankle; 
and, 

d). Does hallux valgus with 
residuals of a bunionectomy of 
either foot effect the function of 
entire foot to a moderate or 
greater degree?  

4. After the above development has been 
completed, adjudicate the claims, 
addressing Diagnostic Codes 5280 and 
5284, and an extraschedular rating.  If 
any benefit sought remains denied, 
furnish the veteran a supplemental 
statement of the case and return the 
case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

